                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 STEPHANIE HUGHES BYOUS,               )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:18-cv-00174-MR-WCM
                                       )
                 vs.                   )
                                       )
 ANDREW M. SAUL, Commissioner          )
 of Social Security,                   )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 28, 2019 Order.

                                               August 28, 2019
